Case 9:18-cv-80176-BB Document 539 Entered on FLSD Docket 05/26/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  ______________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendant’s Motion in Support of Redactions,

  ECF No. [522] (“Motion”). The Court has reviewed the Motion, the record in this case, the

  applicable law, and is otherwise fully advised.

         On May 8, 2020, Plaintiffs filed various items under seal. See ECF Nos. [492], [495], [497],

  and [498] (“Sealed Motions”). On May 12, 2020, the Court entered an Order denying Plaintiffs’

  motions to seal those filings. See ECF No. [502] (“Order”). The Order, however, provided that it

  would keep the Sealed Motions under seal until further Court order, and it stated that redactions to

  the Sealed Motions “may be appropriate upon a proper showing of good cause.” Id. Accordingly,

  the Court directed the parties to confer in good faith and to re-file the Sealed Motions with

  redactions “[t]o the extent Defendant believes that certain portions of the sealed motions are

  exempt from the public’s right of access.” Id.

         On May 18, 2020, Plaintiffs re-filed their motions with certain limited redactions. See ECF

  Nos. [509], [510], and [511]. They also later re-filed their Omnibus Sanctions Motion on May 21,

  2020. See ECF No. [512]. Notably, Plaintiffs did not re-file their Statement of Undisputed Material
Case 9:18-cv-80176-BB Document 539 Entered on FLSD Docket 05/26/2020 Page 2 of 2
                                                          Case No. 18-cv-80176-BLOOM/Reinhart


  Facts, ECF No. [495] (“Statement of Facts”), although they did re-file their Motion for Partial

  Summary Judgment, ECF No. [511]. Nonetheless, Defendant filed his Response to Plaintiffs’

  Statement of Undisputed Material Facts, ECF No. [531], which filing responds to each statement

  contained in Plaintiffs’ Statement of Facts. The Statement of Facts, therefore, no longer needs to

  be sealed.

         On May 22, 2020, Defendant filed the instant Motion. In the Motion, Defendant asserts

  that good cause exists to support the redactions contained in ECF Nos. [509], [510], and [511].

  Specifically, of the 62 total documents filed, only 17 contain redactions, of which 11 documents

  contain redactions of personally identifiable information and 6 contain redactions regarding

  sensitive information about Defendant’s family members or his family trust.

         Upon review, the Court finds good cause to support the redactions contained in ECF Nos.

  [509], [510], and [511].

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. The Motion, ECF No. [522], is GRANTED. The redacted items contained in ECF

                  Nos. [509], [510], and [511] shall remain redacted.

               2. The Clerk of Court is directed to UNSEAL Plaintiffs’ Statement of Facts, ECF No.

                  [495].

         DONE AND ORDERED in Chambers at Miami, Florida, on May 25, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record



                                                   2
